     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 1 of 38




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

KIRBY INLAND MARINE, LP            §
                                   §
v.                                 §                  C.A. NO. 3:19-cv-00207
                                   §
FPG SHIPHOLDING PANAMA             §
47 S.A., K LINE ENERGY SHIP        §
MANAGEMENT,                        §
and the VLGC GENESIS RIVER, in rem §

                            ******************************

IN THE MATTER OF KIRBY INLAND §
MARINE, LP, in a cause for exoneration §              Rule 9(h) - Admiralty
from or limitation of liability        §

                           ******************************
                                   Consolidated with

IN THE MATTER OF THE                    §
COMPLAINT OF FPG SHIPHOLDING §
PANAMA 47 S.A. SHIP NO. 138 CO. §
LTD., ET AL, in a cause for exoneration §             Rule 9(h) - Admiralty
from or limitation of liability         §

          BW VLGC LIMITED AND BW FLEET MANAGEMENT AS’
                        POST-TRIAL BRIEF

                                   I.
             GENESIS RIVER ADMITS FAULT FOR THE COLLISION

        1.        In deciding this case, this Court must start from the fact that the

Genesis River Interests are responsible for the collision between its vessel and tow

of the Tug Voyager on May 10, 2019. They have admitted it; their own counsel;



23453♦1PLLC3108
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 2 of 38




their retained liability expert; and, even their own Master of the Genesis River,

concede liability:

        So, sort of in conclusion, Your Honor, we do recognize that the
        GENESIS RIVER does share responsibility in this collision.

(Trial Transcript – Day 1 at p.47, ll. 4-6; Opening Statement of Genesis River.)
(emphasis added.)

        Q:        Do you have any criticisms of GENESIS RIVER?

        A:        Yes. Of course I do.

        Q:        What are they?

        A:    All right. Two primarily. One is, because the vessel was
        loaded to a flat keel, it was more difficult to handle . . .

        The other major objection I would have is, I believe that their speed,
        when they met the BW OAK and when they made the turn at 75 and
        76, was more excessive than was necessary. It should have been
        slower to maintain better control of the vessel so that the
        hydrodynamic forces that affected the vessel—and at this point I’m
        referring primarily to the force of bank effects, bank suction, bank
        cushion, kind of exaggerated by the shoaling that was present. If the
        vessel had been traveling at a slower rate of speed, that effect would
        have been reduced.

(Trial Tr. – Day 3 at p. 128, ll. 7-24; Capt. Stephen Richter.) (emphasis added.)

        Q:     And did he ask you anything about how this incident could
        be—how you could prevent this accident from happening again in that
        interview?

        A:        Yes, he did ask me.

        Q:        What did you tell him?




23453♦1PLLC3108                            2
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 3 of 38




        A:    In general, I told him that—why it took place and what—what
        our mistakes—or what we are lacking.

        Q:        And what were those things?

        A:        It was—the radars, ECDIS, and the speed.

                                        ***

        A:    Because if the radar and ECDIS would have been on, we
        could have seen the situation in a—more rapidly.

                                           ***

        Q:    Why did you cite the speed as something that could be—that
        you raised with the superintendent you were interviewed by on May
        10th?

        A:    The speed in the sense of we know that if the—at high speed,
        if you do take a turn, it becomes—it does not—to control the ship
        again is a little bit of a problem.

(Deposition of Capt. Barnes at p. 47, ll. 20-25 to p. 48, ll. 1-4, 12-14, 20 to 25 to p.
49, l. 1.) (emphasis added.)

                                         II.
                                 RELIEF REQUESTED

        2.        This Court should decide that not only do the Genesis River Interests

“share responsibility” for this collision, but that they are 100 percent at fault. BW

VLGC Limited and BW Fleet Management AS respectfully request that this Court

reach the following conclusions in this case:

        •         BW VLGC Limited and BW Fleet Management AS (collectively
                  “BW Interests”) and the LPG/C BW Oak (“BWO”) have no fault or
                  responsibility for the collision that occurred between the VLGC



23453♦1PLLC3108                               3
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 4 of 38




                  Genesis River (“GR”) and a loaded barge being pushed by the Tug
                  Voyager on May 10, 2019 in the Houston Ship Channel.

        •         The BWO did not violate Rule 9 of the Inland Navigation Rules at
                  any time prior to, during or after its meeting and passing with the GR.

        •         The GR bears sole fault and is 100 percent responsible for the
                  collision with the Voyager tow and all resulting damages.

        3.        For this Court not to reach these conclusions, it would have to

disregard the great weight and preponderance of the evidence and testimony

submitted. In fact, this Court would have to accept the testimony of one witness—

GR interests’ paid litigation expert from Pennsylvania, with no pre-collision

experience on the Houston Ship Channel (“HSC”)—to the exclusion of every fact

and liability expert witness1:

Witnesses with no criticism of BW Oak                     Witness Critical of BW Oak

Capt. Charpentier – Conning pilot of GR                   Capt. Stephen Richter – GR expert

Capt. Barry Holland – Pilot aboard GR

Capt. Kevin Barnes – Master of GR

Santosh Badgujar – Chief Officer of GR

Guarav Upadhyay – Second Officer of GR

Severo Montero – Able Seaman on GR

Yzhar Yasona – Ordinary Seaman on GR

Aneesh Mijar – Cadet on GR


1
        The remaining witnesses had no opinion regarding the BW Oak. The opinions of Prof. Paul
        Sclavounos on hydrodynamics do not go to liability.


23453♦1PLLC3108                                4
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 5 of 38




Capt. Kent Barton – Pilot of BWO

Capt. Venkatesh Ramakrishnan, Master of BWO

Vistasp Mandviwalla, Second Officer of BWO

Capt. Steve Cunningham – Kirby liability expert

Capt. Kevin Highfield – BWO liability expert

Capt. Michael Lawson – BWO pilotage expert


        4.         Despite the overwhelming evidence of the GR’s negligence and

statutory violations, the GR Interests have attempted to manufacturer some liability

on the BWO through a non-local expert who based his opinions not on the

evidence from the actual witnesses to the event, but rather entirely on his

interpretation of the vessels’ electronic data. Capt. Richter’s opinions are the

classic conclusory, ipse dixit testimony this Court should be unwilling to accept.

                                    III.
                  BWO AND GR EXECUTED A TEXTBOOK MEETING

        5.         Fourteen witnesses in this case—eleven of whom were actually

aboard the BWO or GR at the time—have testified that the meeting between the

BWO and GR was “textbook” or “normal” or that they had “no criticism” of the

BWO.

        6.         There is no dispute that the GR agreed to a port-to-port passing with

the in-bound, in-ballast (no cargo/light draft) BWO. (Trial Tr. – Day 4 at p. 9, ll.

4-13; p.12, ll. 17-22, Capt. Kent Barton.) Capt. Barton, a 24-year Houston pilot


23453♦1PLLC3108                               5
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 6 of 38




with 5,500 HSC transits, was piloting the BWO. (Id at p. 7, ll. 20-23; p. 8, ll. 2-4.)

Capt. Jason Charpentier, a 12-year Houston pilot with about 1,500 HSC transits,

was conning pilot of the GR. (BW Exhibit No. 74.)

        7.        A “centerline approach” or at least the principles of a “centerline

approach” applied to BWO’s meeting with GR. (Trial Tr. – Day 2 at p. 34, ll. 13-

18, Capt. Cunningham; Day 3 at p. 37, ll. 15-17, Capt. Barton; Day 4 at p. 87, ll. 6-

21, Capt. Highfield.) The vessels will maintain the centerline of the channel; then,

at a distance of around 0.60 miles, each will turn to starboard to align on their

respective starboard sides. As they pass port-to-port, they experience suction that

the pilots use counter-helm orders to control. Once the vessels pass stern-to-stern,

the interaction helps them re-align back in the channel. (Trial Tr. – Day 2 at p. 32,

ll. 7-25 to p. 33, ll. 1-25 to p. 34, ll. 1-18, Capt. Cunningham; Day 4 at p. 22, ll. 2-

5, Capt. Barton; Day 4 at p. 87, ll. 6-21, Capt. Highfield; BW Exhibit No. 76.)




23453♦1PLLC3108                              6
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 7 of 38




23453♦1PLLC3108                        7
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 8 of 38




(BW Exhibit No. 76.)

        8.        Consistent with that approach, the evidence conclusively demonstrates

that Capt. Barton was well into his turn to starboard when the BWO and GR were

0.7 nautical miles apart. As depicted in the below screenshot from the BWO’s

PPU, Capt. Barton has the BWO turning almost 20 degrees to starboard (see rudder

indicator in lower right corner) and the vessel projection demonstrates a predicted

course to the starboard side of the channel to set up for the meeting on the

straightaway above the turn at 75/76.2 (Trial Tr. – Day 4 at p. 16, ll. 1-4.)




2
        The vessel projection off the bow demonstrates the direction of the vessel—which reflects a turn to
        starboard. GR’s counsel’s reliance on a “red vector” as indicating the vessel’s direction is
        misleading and rejected by Capt. Barton. (Trial Tr. – Day 4 at p. 42, ll. 10-19; p. 43, ll. 17-25, Capt.
        Barton.)


23453♦1PLLC3108                                        8
     Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 9 of 38




(Screenshot from BW Exhibit No. 1.)

        9.        When the vessels are 0.3 nautical miles apart, the BWO has

completed its turn to get on the next “reach” of the channel and the PPU resets to

reflect that BWO is 134 feet to the right of the centerline on the reach where it will

meet the GR. As is evident on the screenshot below, it is the GR that is “hugging”

the centerline while the BWO is clearly to the right of it. The suggestion that the

BWO is “squeezing” or “forcing” GR to its starboard edge of the channel is

objectively false.




23453♦1PLLC3108                           9
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 10 of 38




(Screenshot from BW Exhibit No. 79) (Emphasis on centerline added.)

        10.       At no point during the approach does Capt. Charpentier ever reach out

to Capt. Barton to: i) express any concern about the meeting; ii) ask if Capt. Barton

or the BWO could provide more room; or iii) say that GR’s turn was being delayed

by BWO’s position in the channel. (Trial Tr. - Day 4 at p. 13, ll. 11-25 to p. 14, ll.

1-2, Capt. Barton.) In fact, Capt. Charpentier—whose pilot license was under

review for this collision and had every reason and multiple opportunities to fault

the BWO—had no criticism of Capt. Barton or the BWO with respect to the

meeting and passing that occurred between their respective vessels. (Deposition of

Capt. Charpentier at p. 133, ll. 9-18.)




23453♦1PLLC3108                              10
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 11 of 38




        11.       There is no criticism of the BWO because the vessels completed what

has been universally described under oath by every Houston Pilot aboard either

vessel as a “textbook” meeting on the straightaway north of beacons 75-76.

Capt. Jason Charpentier

        Q.        You don’t have any problems negotiating past the BW OAK, right?

        A.        Right.

(Deposition of Capt. Charpentier at p. 75, ll. 4-14.)

                                           ***

        Q:        But – but you’ve given your testimony now under oath several times
                  related to this collision, correct?

        A:        Yes.
                                           ***

        Q:        Okay. And in each of those instances, you were asked directly
                  whether you had any criticism of either the BW OAK or its pilot
                  Captain Barton with respect to the meeting and the passing that you
                  executed with them prior to the collision. Do you recall those
                  questions?

        A:        Yes, I do.

        Q:        And you have no criticism of the BW OAK or Captain Barton with
                  respect to the meeting and passing that occurred, correct?

        A:        No criticism.

        Q.        In fact, on several occasions you’ve described the meeting and
                  passing with the BW OAK as a “textbook meeting and passing.” Do
                  you recall that?

        A.        Yes.

23453♦1PLLC3108                              11
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 12 of 38




        Q.        You stand by that testimony today, don’t you?

        A.        I do.

        Q.        Okay. And if there’s an allegation that some -- made in this lawsuit
                  that the BW OAK somehow embarrassed or interfered or impeded
                  the navigation of the GENESIS RIVER, you absolutely reject that,
                  don’t you?

        A.        I do.

(Id. at p. 132, ll. 14-25; p. 133, ll. 1-25; p. 134, ll. 1-5; p. 135, ll. 20-22.) (emphasis
added).

Capt. Barry Holland

        Q.        All right. You have had the opportunity, based on your review of
                  these documents and videos, to – to observe the meeting and passing
                  between the GENESIS RIVER and the BW OAK, correct?

        A.        Yes, sir.

        Q.        Okay. Based on your 35 or -- actually, almost 40 years of sailing
                  experience and 25 years as a pilot, you would classify that meeting
                  as a textbook meeting, correct?

        A.        Yes, sir.

(Deposition of Capt. Holland at p. 128, ll. 15-24.) (emphasis added)

Capt. Kent Barton

        Q:        There have been a number of opinions            given in the case by
                  Charpentier, Holland—they have both             given various sworn
                  testimonies—that this was a perfect passing.     Capt. Cunningham, the
                  navigation expert for Kirby, has described it   as a perfect or textbook
                  passing.

                  Is what we saw that you just walked through with the Court, do you
                  consider that to be a good passing?

23453♦1PLLC3108                               12
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 13 of 38




        A:        Yes, I do.

        Q:        If somebody wanted to use the word “textbook” to describe it, for
                  two big ships like this meeting on the Houston Ship Channel, would
                  you agree or disagree?

        A:        I would agree.

 (Trial Tr. – Day 4 at p. 25, l. 25 to p. 26, ll. 1-11, Capt. Barton.) (emphasis added).

        12.       Between these three pilots, they have combined to transit the HSC

12,750 times. (BW Exhibit 74; Trial Tr. – Day 4 at p. 8, ll. 2-4, Capt. Barton.) All

have testified multiple times under oath that GR and BWO executed a “good,”

“textbook” meeting and passing. Further, BW Interests’ pilotage expert, Capt.

Michael Lawson similarly testified that a “textbook” meeting and passing

occurred. (Deposition of Capt. Lawson at p. 59, ll. 23-25 to p. 60, ll. 1-5.) Capt.

Lawson was a Houston Pilot for 35 years before retiring and completed 12,000

transits of the HSC. (Id. at p. 7, ll. 6-8; BW Exhibit No. 74.)

        13.       While Capt. Richter is the only navigation expert in this case critical

of the BWO, he conceded at trial that he has only transited the HSC three times as

a paid expert in this case and that the Houston Pilots were better qualified than

him to comment on transiting the HSC:

        Q:        You understand that between those pilots, we’re talking about
                  basically seven master mariners; is that right?

        A:        I don’t remember that they are all master mariners, but yes.

        Q:        Well over 30,000 transits of the Houston Ship Channel?

23453♦1PLLC3108                               13
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 14 of 38




        A:        Yes, sir.

                                             ***

        Q:        Do you remember me asking you when I took your deposition if you
                  would agree with me that any of those pilots were better qualified to
                  talk about transiting the Houston Ship Channel than you?

        A:        Transiting the channel? Yes.

        Q:        All right. And you agreed with me that that they were better
                  qualified to comment on transiting the Houston Ship Channel than
                  you?

        A:        Yes, sir.

(Trial Tr. – Day 3 at p. 99, ll. 8-14; p. 139, ll. 1-22, Capt. Richter.)

        14.       Moreover, the navigation experts retained by Kirby and the BW

Interests who have a combined 36 years between them working as maritime

consultants in Houston likewise agree that the GR and BWO executed a “perfect”

and “textbook” passing:

Capt. Steven Cunningham

        Q:        Did you find anything unusual in the passing of the BW OAK and
                  GENESIS RIVER?

        A:        No. That was a perfect passing maneuver.

                                             ***

        Q:        Okay. Is there anything about this meeting and how it’s shaping up
                  that appears unusual or out of the ordinary based on a centerline
                  approach?

        A:        No. It’s, in fact, very, very typical. A perfect position.

23453♦1PLLC3108                                14
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 15 of 38




                                            ***

        Q:        If the pilots aboard each of these vessels, who I think have a combined
                  between the four of them had in excess of 20,000 transits of the
                  Houston Ship Channel, all testified under oath multiple times that this
                  was a textbook meeting and passing, do you have any reason to
                  disagree with that?

        A:        No.

        Q:        Do you have any evidence to suggest that this was not a textbook
                  meeting and passing or have you seen any evidence?

        A:        No.

(Trial Tr. - Day 1 at p. 60, ll. 17-23; p. 86, ll. 3-5; p. 175, ll. 24-25 to p. 176, ll. 1-2;
Day 2 at p. 40, ll. 10-15; p. 43, ll. 10-25, Capt. Cunningham; BW Exhibit Nos. 1,
62, and 64.)

Capt. Kevin Highfield

        Q:        And how would you characterize this meeting and passing of the BW
                  OAK and the GENESIS RIVER?

        A:        Well, I would defer to the testimony from all the pilots involved.
                  They say it was textbook, and I have to agree with that. They are both
                  well on their side of the channel with plenty of room and no cause for
                  concern expressed by either pilot or captain and couldn’t be any
                  better, really.

(Trial Tr. – Day 4 at p. 89, ll. 17-24; BW Exhibit Nos. 60, 79.)

        15.       The following officers and crew, who comprised the bridge teams for

each of the vessels, also testified under oath that nothing about the meeting and

passing of the BWO and GR appeared unusual or abnormal:




23453♦1PLLC3108                               15
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 16 of 38




        •         GR’s Chief Officer – No criticism of the maneuvering of the BWO
                  during the meeting and passing. (Deposition of Santosh Badgujar at
                  p. 247, ll. 17-23.)

        •         GR’s Second Officer – GR and BWO executed a “normal meeting”
                  and the distance between the vessels was “fine” based on his prior 15-
                  20 transits of the HSC. (Deposition of Guarav Upadhyay at p. 210, ll.
                  18-25.)

        •         GR’s Able Seaman – GR and BWO executed a normal passing.
                  (Deposition of Severo Montero at p. 21, ll. 17-25 to p. 22, l. 1.)

        •         GR’s Ordinary Seaman – GR and BWO executed a normal meeting
                  based on his experience. (Deposition of Yzhar Yasona at p. 79, ll. 21-
                  24.)

        •         GR’s Cadet – The passing was normal. (Deposition of Aneesh Mijar
                  at p. 25, ll. 22-25 to p. 26, ll. 1-8.)

        •         BWO’s Master – Nothing was unusual about the meeting between
                  BWO and GR based on his 50-plus meetings in the HSC. (Deposition
                  of Capt. Venkatesh Ramakrishnan at p. 53, ll. 9-25 to p. 54, ll. 1-8; ll.
                  21-25 to p. 55, ll. 1-10; p. 59, ll. 6-25 to p. 60, ll. 1-20; BW Exhibit
                  No. 2.)

        •         BWO’s Second Officer – It was a “completely normal meeting and
                  passing” based on his previous 15 transits of the HSC (Deposition of
                  Vistasp Mandviwalla at p. 49, ll. 9-16; p. 51, ll. 1-10; p. 54, ll. 22-25
                  to p. 55, ll. 1-19; p. 59, ll. 5-25.)

        16.       Four (4) Houston Pilots, two (2) navigation experts, and seven (7)

crew members from the BWO and GR have all testified in some form or another

that the meeting and passing between the vessels was “textbook,” “perfect,”

“routine,” or “normal.” According to Capt. Richter—every single one of them is

wrong.



23453♦1PLLC3108                                16
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 17 of 38




        Q:        So let me recap. Really, everybody is wrong except you. And let’s
                  start with Charpentier who is wrong in his testimony about the BW
                  OAK not playing a role. He is wrong? Is that your opinion?

                                                ***

        A:        I agree that Charpentier is mistaken.

        Q:        And you feel the same way about Barton, correct?

        A:        Yes, sir.

        Q:        And Holland, correct?

        A:        Yes, sir.

        Q:        And Cunningham, correct?

        A:        Yes, sir.

        Q:        And Lawson, correct?

        A:        Yes, sir.

        Q:        And Highfield, correct?

        A:        I believe so, yes.

                                            ***

        Q:        So, again, everybody got it wrong, but you?

        A:        I have had the opportunity to review the available information,
                  including the PPUs. My conclusions are as I have stated.

        Q:        Absolutely. And everyone who disagrees with you got it wrong?

        A:        I believe so.

(Trial Tr. – Day 3 at p. 244, ll. 17-25 to p. 245, ll. 1-10; p. 246, ll. 9-15

23453♦1PLLC3108                                17
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 18 of 38




        17.       According to Capt. Richter, not only are all of the witnesses who were

actually on board the vessels and the local experts wrong, but so is the Houston

Pilot Board Investigation and Recommendation Committee (“PBIRC”).                   The

PBIRC conducted a hearing into the collision between the GR and Voyager tow in

which it heard sworn testimony from Capts. Charpentier and Holland, and also

considered a written brief submitted on their behalf. While the findings are not

binding on the Court, it is significant to note the following findings (or lack

thereof) from the PBIRC:

        •         Unprecedented and unknown shoaling in the vicinity of the Bayport
                  Flare contributed to the M/T GENESIS RIVER shearing to port.

        •         Capt. Charpentier was unable to recover due to a poor handling ship.

        •         Capt. Charpentier briefly lost situational awareness which impacted
                  his ability to consider all options available to avoid a collision.

        •         Capt. Charpentier was directed to attend Blue/Brownwater Class and a
                  Bridge Resource Management class.

        •         The PBIRC made no findings and had no criticism of the BWO or
                  Capt. Barton. No action was taken against Capt. Barton or his
                  license.

(BW Exhibit No. 26.)

        18.       Based on the great weight and preponderance of the evidence, the

BWO and GR executed a routine, textbook meeting and passing in the Houston

Ship Channel and the actions of the BWO did not cause or contribute to the

collision.

23453♦1PLLC3108                               18
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 19 of 38




                            IV.
 CAPT. HIGHFIELD’S PLOTS CORRECTLY DEPICT BWO’S POSITION

        19.       BW Interests do not dispute that Capts. Charpentier and Barton were

navigating from their respective PPUs at the time of their meeting. However, BW

Interests contend that the plots prepared by Capt. Highfield more accurately depict

the vessels’ true positions in the channel during their meeting. (BW Exhibit No.

57.)

        20.       Capt. Highfield prepared his plots using the fixed antenna plans from

both vessels, which allowed him to “accurately, precisely check” where each ship

was in relation to channel. A pilot’s PPU utilizes the pilot’s own antenna which is

placed on the bridge wing. The pilot then “estimates” where the ship’s antenna is.

        21.       Capt. Highfield’s plots are derived from the fixed positions of the

vessels’ antennas which can be calculated more accurately. Thus, while a pilot’s

PPU gives an approximation of a vessel’s position, the more accurate depiction of

the vessels’ locations can be plotted to a chart from the fixed antenna positons.

(Trial Tr. – Day 4 at p. 84, ll. 6-25 to p. 85, ll. 1-25 to p. 86, 1-5, Capt. Highfield;

BW Exhibit Nos. 47, 48, 50, 51, and 55.)

        22.       The methodology, accuracy and reliability of Capt. Highfield’s plots

have not been disputed by GR Interests either through cross-examination or by

their own experts. (Trial Tr. – Day 4 at p. 128, ll. 12-25 to p. 129, ll. 1-6, Capt.

Highfield.) Capt. Richter conceded that he performed no plotting of his own, nor

23453♦1PLLC3108                              19
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 20 of 38




did he make any calculations to determine vessels’ true positions in the channel.

(Trial Tr. – Day 3 at p. 185, ll. 8-25 to p. 186, ll. 1-23, Capt. Highfield.)




        23.       In Capt. Highfield’s first plot, the BWO is lined up on its side of the

channel for the Morgan’s Point reach where it will meet the GR. The vessels are

428.89 meters apart (almost 0.3 miles) and the BWO is clear off the centerline to

meet GR on the straightaway reach above beacons 75/76. (BW Exhibit No. 57.)




23453♦1PLLC3108                               20
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 21 of 38




        24.       In this plot, the vessels are abeam of each other with separation of

their port-sides of 67.54 meters (about 221 feet). Further, the BWO’s starboard

side is against the barge lane and it is the GR that is closer to the centerline than

the BWO. (BW Exhibit No. 57.)

        25.       The accuracy of these plots has not been disputed. On his review of

them, Capt. Richter agreed that: i) GR was much closer to the centerline than

BWO; ii) BWO is “riding right along the edge of the barge lane” to its starboard

side; and, iii) there was no Rule 9 violation by the BWO. (Trial Tr. - Day 3 at p.



23453♦1PLLC3108                              21
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 22 of 38




183, ll. 17-25 to p. 184, ll. 1-17; p. 185, ll. 1-7; p. 187. ll. 2-4, Capt. Richter; BW

Exhibit No. 57.) (emphasis added.)

        26.       Based on the true positions of the vessels in the channel during the

meeting and passing, there can be no finding that BWO “crowded,” squeezed,”

“delayed,” “interfered with” or otherwise “embarrassed the navigation” of the GR.

                                     V.
                   THE BWO DID NOT VIOLATE INLAND RULE 9

        27.       Capt. Richter’s conclusory assertions form the basis of the GR

Interests’ argument that BWO violated Rule 9 of the Inland Navigation Rules and

is presumptively at fault for the collision. This must be rejected as a matter of law

and fact.

        28.       Rule 9(a)(i) provides that in navigating a narrow channel, a vessel

shall “keep as near to the outer limit of the channel or fairway which lies on her

starboard side as is safe and practicable.”

        29.       Rule 9(d) provides that a vessel shall not cross a narrow channel or

fairway if such crossing impedes the passage of a vessel navigating in a narrow

channel or fairway.

        30.       GR’s contention that the BWO violated Rule 9 because its stern was

partly across the centerline as it began its turn for the next reach of the channel is

misleading and incorrect. There is no dispute that the BWO’s stern extended over

the centerline as the vessel made its starboard turn to line up for the next reach of

23453♦1PLLC3108                               22
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 23 of 38




the channel and to meet the GR. This is completely normal. (Trial Tr. – Day 2 at

p. 35, ll. 12-25 to p. 36, ll. 1-14, p. 38, ll. 2-12, Capt. Cunningham; Day 4 at p. 42,

ll. 10-19, p. 44, ll. 20-23, Capt. Barton; Day 4 at p. 93, ll. 2-15, Capt. Highfield;

BW Exhibit Nos. 1, 2, 57, and 79.)

        31.       To put the issue in context, Capt. Highfield explained that when the

BWO’s stern was showing left of the centerline, the vessel was on the Upper

Galveston Bay reach of the channel, below the bend at the Bayport Flare and

below the Morgan’s Point reach of the channel where he had agreed to meet the

GR. Thus, on Capt. Barton’s PPU, the centerline indicator immediately jumps

from “L32” (i.e,. left of centerline 32 feet) on the Upper Galveston Bay reach to

“R134” within one second when his PPU recalibrates to the centerline of the

Morgan’s Point reach where he will meet the GR.




23453♦1PLLC3108                              23
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 24 of 38




(Screenshots from BW Exhibit No. 79) (emphasis on centerline added.)

        32.       Capt. Highfield explained that in the above screenshots, the BWO’s

PPU “has now defaulted to the next step of the channel.” In the top screenshot, the


23453♦1PLLC3108                             24
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 25 of 38




BWO is left of center for the Galveston Bay reach. The bottom screenshot shows

the BWO 134 feet right of the centerline for the Morgan’s Point reach. Further, it

is the GR that is still on the centerline as the BWO aligns to its starboard side for

the meeting and passing.

        33.       There was no Rule 9 violation by BWO in making its turn at beacons

75/76 to align for the next reach of the channel and to meet the GR. (Trial Tr. –

Day 1 at p. 189. ll. 8-10, Capt. Cunningham; Day 2 at p. 44, ll. 1-4, Capt.

Cunningham; Day 4 at p. 20, ll. 11-20, p. 27, ll. 18-21, Capt. Barton; p. 101, ll. 2-5,

p. 135, ll. 4-21, Capt. Highfield.)

        34.       At the time they are abeam of each other, BWO is 162 feet right of

centerline on the PPU (screenshot below) and 221 feet apart from the GR in Capt.

Highfield’s plot (screenshot on p. 24 supra). (BW Exhibit Nos. 2, 57.)




23453♦1PLLC3108                             25
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 26 of 38




        35.       There is simply no credible, objective evidence that BWO’s beginning

its turn with its stern across the centerline impeded or otherwise interfered with the

GR’s passage. Capt. Charpentier rejects such a claim and the evidence does not

support it. (Deposition of Capt. Charpentier at p. 133, l. 25 to p. 134, ll. 1-5.)

        36.       GR Interests base their second argument that BWO violated Rule 9 on

Capt. Richter’s conclusory opinion that BWO should have used the “widener” to

its starboard side when meeting the GR. Again, Capt. Richter ignores the evidence

and interjects his own conclusions that are untethered to the actual facts. As it

relates to the widener:

        •         Its primary function is to provide extra channel width for vessels
                  turning into or out of the Bayport Channel Flare. (Trial Tr. – Day 4 at
                  p. 24, ll. 5-13, Capt. Barton; Day 4 at p. 131, ll. 23-25 to p. 132, ll. 1-
                  2, Capt. Highfield.)

        •         It is ultimately within the pilot’s discretion to use the widener based
                  on what is safe and practicable for the situation. There is no rule
                  requiring use of the widener nor is mandatory that it be used for
                  meetings and passings. (Trial Tr. – Day 4 at p. 132, ll. 3-16, Capt.
                  Highfield.)

        •         The examples cited by GR Interests regarding use of the widener are
                  inapposite to the meeting that occurred between GR and BWO. In
                  each example, the vessels are meeting further south than where the
                  GR and BWO met. Two of the examples were of vessels using the
                  widener for its intended purpose of turning into Bayport. Not a single
                  example is representative of the meeting that is at issue in this case.
                  (Trial Tr. – Day 4 at p. 72, ll. 14-25 to p. 73, ll. 1-14, Capt. Barton; p.
                  79, ll. 9-25 to p. 80, ll. 1-17, Exchange between Court and counsel; p.
                  101, ll. 16-25 to p. 102, ll. 12, Capt. Highfield.)




23453♦1PLLC3108                                 26
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 27 of 38




        37.       Further, Capt. Barton gave clear, unequivocal testimony as to why it

was unsafe to use the widener in this case:

                  Q:    Ok. Why didn’t you use the widener?

                  A:    My—my reasons for not using the widener, first of all,
                        throughout the whole meeting process, I would have been
                        pointed at his ship the whole time. If I would have cut through
                        where your—the triangle is on the north side or east side of
                        center point of the turn, then I would have been pointed at his
                        ship throughout the whole meeting process. And I think --

                  Q;    What is the problem with that, Captain?

                  A:    It would have been uncomfortable for both of us. I believe it
                        would have been uncomfortable for Jason. I think it would
                        have been really uncomfortable for me.

                  Q:    Were there other reasons?

                  A:    I didn’t want to be up at the upper end of the widener and still
                        way to the right and then trying to check my ship up with the
                        outbound tow behind, the TREY DELOACH.

                  Q:    Did you have concerns that using the widener could have
                        caused you to sheer and perhaps place the TREY DELOACH in
                        danger?

                  A:    Yes. The main reason is that we met so far above the turn at 75
                        and -6 that I just started my turn early to be well on my side
                        when we were abeam of each other.

(Trial Tr. – Day 4 at p. 24, ll. 16 -25 to p. 25, ll. 1-12, p. 40, ll. 1-19.)




23453♦1PLLC3108                               27
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 28 of 38




(Screenshot from BW Exhibit No. 1 – demonstrating Capt. Barton’s concern that
the BWO is at the “upper end” of the widener as its stern clears the GR and he
would have to be checking up his vessel.)

        38.       Capt. Barton—a veteran of 5,500 HSC transits and who even

acknowledged having used the widener in some prior instances—has not been

challenged or refuted by any GR witness or expert. In fact, Capt. Highfield opined

that Capt. Barton’s decision was entirely reasonable. (Trial Tr. – Day 4 at p. 102,

ll. 1-5.)

        39.       At all material times on May 10, 2019, Capt. Barton positioned the

BWO as far to its starboard as was safe and practicable under the circumstances.

Thus, the BWO did not violate Inland Rule 9 and there is no presumption of fault

on the part of the BWO.

23453♦1PLLC3108                             28
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 29 of 38




                             VI.
    PROF. SCLAVOUNOS’S OPINIONS CANNOT ASSIST THIS COURT

        40.       GR Interests’ hydrodynamics expert, Paul Sclavounos, sets forth the

unremarkable proposition that when two ship’s meet, there is hydrodynamic

interaction between them. (There is no disputing this. The issue here is that there

is no evidence that the hydrodynamic interaction between the BWO and GR was

anything but normal.)

        41.       However, Professor Sclavounos’ opinions in that regard cannot assist

this Court as the finder-of-fact because his methodology and analysis simply did

not account for multiple relevant factors to form a reliable opinion. In order, Prof.

Sclavounos confirmed the following:

        •         He did not take into account the trim of the GR. He assumed “level
                  trim,” but did not factor the vessel navigating down-by-the-bow or
                  trimmed at the head. (Trial Tr. – Day 3 at p. 260, ll. 9-15, p. 262, ll.
                  7-12, 14-22, Prof. Sclavounos.)

        •         He did not do any model testing of the BWO and GR, nor did he
                  attempt to simulate the events on the VDRs for either vessel. (Id. at p.
                  263, ll. 7-10, 18-21, p. 264, ll. 9-12.)

        •         Prof. Sclavounos was not provided the VDRs for either vessel. (Id. at
                  p. 264, ll. 13-21.)

        •         He did not review the PPUs from either vessel. (Id. at p. 264, l. 22-25
                  to p. 265, l. 1.)

        •         He did not perform any studies of the Bayport Flare. (See id. at p.
                  265, ll. 9-12.)




23453♦1PLLC3108                                29
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 30 of 38




        •         Despite concluding that the GR’s rudder was “overwhelmed” by the
                  hydrodynamic force of the BWO, he did not account for the rudder in
                  evaluating the hydrodynamic forces exerted on the GR.3 (Id. at p.
                  265, ll. 13-23.)

        •         Prof. Sclavounos did no analysis of hydrodynamic effects had the GR
                  been traveling at its passage-planned speed of six-to-eight knots.

        •         He did not consider or evaluate any issue such as bank effect, bank
                  suction or bank cushion. (Id. at 272, ll. 12-22.)

        •         Prof. Sclavounos did not consider shoaling in his analysis. (Id. at p.
                  272, ll. 23-25 to p. 273, l. 1.)

        •         While conceding that the fully-loaded GR would have a greater
                  hydrodynamic impact on the in-ballast BWO, he did not attempt to
                  quantify the effect of the GR on BWO. (Id. at p. 276, l. 23-25 to p.
                  277, ll. 1-18.)

        •         He was unaware that his assumptions on the drafts and speeds of both
                  the BWO and GR were incorrect. (Id. at p. 279, ll. 17-25 to p. 280, ll.
                  1-3.)

        42.       Ultimately, Prof. Sclavounos even conceded that he cannot assist this

Court as the fact-finder with the effect of bank cushion, bank suction, or shoaling

with respect to their respective influences on the GR’s loss of control. In light of

such a woefully deficient analysis, the BW Interests ask that the opinions of Prof.

Sclavounos be disregarded in their entirety.




3
        No testimony or other evidence has been adduced by GR that during the passing maneuver, that the
        rudder of GR was overwhelmed such that GR could not be controlled. The point at which GR lost
        control was after the passing maneuver with the BWO had been completed.


23453♦1PLLC3108                                    30
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 31 of 38




                                   VII.
              THE GR IS SOLELY AT FAULT FOR THE COLLISION

        43.       The GR loaded a full cargo of liquid propane/butane gas at Targa

Terminal and prepared for an outbound transit of the HSC on May 10, 2019. (BW

Exhibit No. 9.)

        44.       The vessel was at even keel (no trim) and a deep draft of 37.7 feet.

(BW Exhibit No. 11.) Under these conditions, the GR would be less directionally

stable as it would be transiting down by the bow. (Deposition of Santosh Badgujar

at pp. 113, 114; Deposition of Capt. Holland at pp. 71-73.) The Passage Plan

prepared by the GR set the vessel’s speed for the area where GR met the BWO and

location of the subsequent collision with the Voyager tow at six (6) to eight (8)

knots. (BW Exhibit No. 9 at Appendix B p. 5; Trial Tr. - Day 1 at p. 101, ll. 19-24,

Capt. Cunningham.)

        45.       Before departing, the GR’s Master, Captain Barnes, knew that his

vessel handled “sluggishly” when fully loaded. (Deposition of Capt. Barnes at p.

189, ll. 16-25 to p. 190, ll. 1-12.) However, during his Master/Pilot Exchange,

Capt. Barnes failed to disclose that critical information about his vessel to the

Houston Pilots. (See id.) Likewise, he did not discuss the GR’s Risk Assessment,

Passage Plan or its planned speed for the vessel with the Houston Pilots. (See id. at

p. 82, ll. 2-25 to p. 83, ll. 1-3; Deposition of Jason Charpentier at p. 47, ll. 5-16.)

Further, when the pilots asked that the GR’s alarms on the radar and ECDIS

23453♦1PLLC3108                              31
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 32 of 38




(electronic navigational chart) be silenced, the GR’s crew inexplicably put those

units on “stand-by.” 4 (Deposition of Capt. Barnes at p. 94, ll. 1-21 and p. 95, ll. 2-

18; Deposition of Capt. Charpentier at p. 49, ll. 15-25 to p. 50, ll. 1-13.) This

violated International and U.S. regulations and GR’s own company procedures as

the GR’s bridge team would be transiting with no chart and unable to monitor the

GR’s position, course, and speed. (Trial Tr. – Day 1 at p. 110, ll. 21-25 to p. 112,

ll. 1-12, Capt. Cunningham.)

        46.       Capt. Holland, a veteran Houston Pilot with 5,750 transits of the HSC,

navigated the first leg of GR’s transit. He recognized within his first two turns that

he had a “poor handling” ship that required hard rudder commands and engine

“kicks” to break “sheers” after he had met and passed other vessels. (Deposition of

Capt. Holland at p. 76, ll. 20-25 to p. 77, ll. 1-24; p. 79, ll. 13-24; p. 121, ll. 18-25

to p. 122, ll. 1-19; p. 125, ll. 21-25 to p. 126, ll. 1-12.)

        47.       Half-way through the outbound transit, Capt. Holland handed over the

conn of the GR to Capt. Charpentier. During the Pilot-to-Pilot handover, Capt.

Holland advised Capt. Charpentier that the GR was a poor-handling vessel, that it

was “all over the place,” and required “lots of rudder.” (Deposition of Capt.

Holland at p. 79, ll. 4-19; p. 80, ll. 9-19.)


4
        GR did not have paper navigational charts. The ECDIS system was their “chart.” With the ECDIS
        on standby, GR’s bridge team was not able to monitor the GR’s position in the channel, approaching
        course alterations, nor could they observe critical details of the transit such as course and speed in the
        context of a navigational chart displaying the passage plan.


23453♦1PLLC3108                                         32
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 33 of 38




        48.       Shortly after taking the conn, Capt. Charpentier ordered the GR’s

engines to Full-Ahead. (Deposition of Capt. Charpentier at p. 72, ll. 6-20; p. 73, ll.

3-13.) This took the GR in excess of the speed of six-to-eight knots provided for in

the GR’s Passage Plan and Risk Assessment—yet, the GR’s bridge team said

nothing. (Id. at p. 73, ll. 3-13.)

        49.       About one minute later, despite being advised that he was taking the

conn of a poor handling ship, and knowing that it was fully-loaded, and at even

keel, Capt. Charpentier requested an engine increase to a “ten-minute notice,” also

known as Full Sea Speed. (See id.) This led to an increase in speed of the GR to

almost twice that provided for in the GR’s Passage Plan. Yet again, the GR’s

bridge team said nothing and executed Capt. Charpentier’s order to Full Sea Speed.

(See id.)

        50.       Well after the BWO had cleared the GR’s stern, GR took a sheer to

port. Capt. Charpentier was unable to gain control of the vessel and it crossed the

channel to the inbound or “red” side. On reaching the inbound side, the GR took

another sheer and began swinging back across the channel again. Still unable to

regain control, GR collided with one of the barges being pushed by the Tug

Voyager.

        51.       GR’s counsel, its liability expert and its own Master have admitted to

the fault of the GR in causing the collision. (Trial Transcript – Day 1 at p.47, ll. 4-



23453♦1PLLC3108                               33
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 34 of 38




6; Opening Statement of Genesis River; Day 3 at p. 128, ll. 7-24; Capt. Stephen

Richter; Deposition of Capt. Barnes at p. 47, ll. 20-25 to p. 48, ll. 1-4, 12-14, 20-25

to p. 49, l. 1.)

        52.       Kirby’s navigation expert, Capt. Cunningham attributes 100 percent

of the fault for the collision to GR for the following reasons, the combination of

which “resulted in the sheer of the vessel and everything else thereafter:”

        •         Risk assessment completely ignored;
        •         Passage plan completely ignored;
        •         Excessive speed5;
        •         Even keel trim on a full-loaded, poor-handling vessel;
        •         Crew fatigue; and,
        •         Navigation equipment (ECDIS and radars) set to stand-by.

(Trial Tr. – Day 1 at p. 96, ll. 23-25 to 97, ll. 1-25 to p. 98, ll. 1-2.)

        53.       The collision would not have occurred had GR transited at its passage

plan speed of six to eight knots. (Trial Tr. – Day 2 at p. 45, ll. 12-21, Capt.

Cunningham.)

        54.       BW Interests’ navigation expert agreed with Capt. Cunningham, and

placed 100 percent fault for the collision on the GR for following reasons:

        •         Unseaworthiness of the GR;
        •         Lack of bridge monitoring;
        •         Excessive speed;
        •         Unsafe trim that exacerbated the poor handling of the vessel; and,
        •         Poor decisions from Capt. Charpentier in handling the ship.
5
        Excessive speed means (a) greater squat, (b) greater bank effect, (c) less directional stability, (d) less
        time to respond and (e) no reserve power for an emergency kick ahead to increase the vessel’s
        turning capability. (Trial Tr. Day 2 at p. 44, ll. 5-18, Capt. Cunningham; Day 4 at p. 107, ll. 14-25
        to p. 108, ll. 1-8, Capt. Highfield.)


23453♦1PLLC3108                                         34
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 35 of 38




(Trial Tr. – Day 4 at p. 102, ll. 18-25, p. 103, ll. 1-25, 104, ll. 1-25, p. 105, ll. 1-25,
p. 106, ll. 1-25, p. 107, ll. 1-17, Capt, Highfield.)

        55.       This Court need not look solely at the navigational experts’ opinions

in this case to find sole fault on the GR, it can also look the GR Interests’ own

company procedures. (BW Exhibit No. 67.) In its Navigation Guidance - Houston

Ship Channel, the GR Interests implemented the entirely reasonable and feasible

procedures that should have been in place on May 10, 2019. Specifically, the

Master is now required to be on the bridge during the entirety of the HSC transit

(which was not the case on May 10, 2019); the pilots should be challenged for

speeds exceeding 10 knots (which did not occur on May 10, 2019); all navigation

equipment is required to remain on (which did not occur on May 10, 2019); ECDIS

must be monitored during transit (which did not occur on May 10, 2019); safe

speed must be maintained at all times (which did not occur on May 10, 2019); and,

vessels must be trimmed by stern (which did not occur on May 10, 2019).6 (BW

Exhibit No. 67 at pp. 2, 3, 4, 5, and 8.)

        56.       The overwhelming preponderance of the evidence in this case

supports a finding that the GR and GR Interests are solely at fault for the collision.




6
        Following the collision the GR’s transits of the HSC have been at slower speeds (sea speed is no
        longer permitted) and it has been trimmed by the stern to improve vessel handling.


23453♦1PLLC3108                                    35
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 36 of 38




                                         VIII.
                                      AUTHORITIES

        57.       To establish maritime negligence, a plaintiff bears the burden of

proving by a preponderance of the evidence that: (1) the defendant owed the

plaintiff a duty; (2) the defendant breached that duty; (3) the plaintiff sustained an

injury; and (4) the breach caused the plaintiff’s alleged injuries. See Canal Barge

Co. v. Turco Oak Co., 220 F.3d 370, 376 (5th Cir. 2000). “Establishing liability in

a collision case can be eased by The Pennsylvania rule”. Stolt Achievement, Ltd.,

447 F.3d at 364. The Pennsylvania rule provides that when a ship violates a

statutory rule of navigation intended to prevent collisions, the burden rests on the

ship of showing not merely that her fault might not have been one of the causes, or

that it probably was not, but that it could not have been. Transorient Navigators

Co., S.A. v. M/S SOUTHWIND, 714 F.2d 1358, 1369 (5th Cir. 1983).

        58.       After a review of the facts in this case, there is no credible basis for

this Court to find that the BWO, its officers, crew, or its pilot, Capt. Barton: i)

violated Rule 9 of the Inland Navigation Rules; and ii) were negligent in any

manner for their meeting and passing of the GR that caused or contributed to the

collision between the GR and Voyager’s tow on May 10, 2019.

                                          PRAYER

        For these reasons, BW VLGC Limited and BW Fleet Management AS pray

that this Court find that:

23453♦1PLLC3108                                36
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 37 of 38




        •         BW VLGC Limited and BW Fleet Management AS and the LPG/C
                  BW Oak have no fault or responsibility for the collision that occurred
                  between the VLGC Genesis River and a loaded barge being pushed by
                  the Tug Voyager on May 10, 2019 in the Houston Ship Channel.

        •         The BW Oak did not violate Rule 9 of the Inland Navigation Rules at
                  any time prior to, during or after its meeting and passing with the
                  Genesis River.

        •         The Genesis River bears sole fault and is 100 percent responsible for
                  the collision with the Voyager tow and all resulting damages.

        The BW Interests respectfully request all such other relief to which they

might be justly entitled.




23453♦1PLLC3108                               37
    Case 3:19-cv-00207 Document 562 Filed on 03/11/21 in TXSD Page 38 of 38




                                     Respectfully submitted,

                                     EASTHAM, WATSON, DALE & FORNEY, L.L.P.

                                     /s/ James T. Bailey
                                     Robert L. Klawetter
                                     Federal I.D. 2471
                                     State Bar No. 11554700
                                     klawetter@easthamlaw.com
                                     Christina K. Schovajsa
                                     Federal I.D. 25142
                                     State Bar No. 24002910
                                     schovajsa@easthamlaw.com
                                     James T. Bailey
                                     Federal I.D. 30347
                                     State Bar No. 24031711
                                     bailey@easthamlaw.com
                                     The Niels Esperson Building
                                     808 Travis Street, Suite 1300
                                     Houston, Texas 77002
                                     Telephone: (713) 225-0905
                                     Facsimile: (713) 225-2907

                                     Attorneys for Third Party Defendants,
                                     BW VLGC Limited and
                                     BW Fleet Management AS


                        CERTIFICATE OF SERVICE

      I certify that I filed the foregoing Proposed Findings of Fact and
Conclusions of Law on March 11, 2021, electronically, and that a true and correct
copy will be served on counsel of record via the Electronic Case Filing System of
the United States District Court for the Southern District of Texas, Galveston
Division.


                                              /s/ James T. Bailey
                                                   James T. Bailey


23453♦1PLLC3108                         38
